DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 objected to because of the following informalities: 
 Claim 1 should start with "A" while the dependent claims should start with "The". 
In claim 6 “the information of the position of said locking slider, second detection means connected to said logic control unit” should read “the information of the position of said locking slider, and a second detection means connected to said logic control unit”
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirnberger et al. US 20200354988 A1 (hereinafter Dirnberger) in view of Wang WO 2016089806 A2 (hereinafter Wang).
In regards to claim 1, Dirnberger teaches a door-locking device comprising: a locking assembly (See fig 3a), comprising a locking slider (42) movable between an unlocked position and a locking position (See fig 3a-3b), wherein said locking slider is configured to be engaged with said nose, so that, when said door is closed, said locking slider keeps said door in the closed position (See fig 3b), an actuation unit (40 and 50) comprising an actuator configured (40) to move said locking slider from said unlocking position to said locking position and vice versa, wherein said locking assembly comprises a pin (60a) and said locking slider is movable with respect to said pin (See figs 3a-4), wherein said locking slider has a guide path (See fig 3c), to which said pin is constrained, wherein said actuator is movable with respect to said locking slider to interfere with said locking slider (See fig 3a-3c), causing the movement of said locking slider from said unlocking position to said locking position block and vice versa (See figs 3a-3c), 
However Dirnberger does not teach wherein said actuator is a toothed wheel configured to rotate around an axis passing through the center of said toothed wheel, and a relief arranged on said toothed wheel so that when said toothed wheel rotates, said relief rotates and interferes with said locking slider.
Wang teaches an actuation mechanism for a locking slider (110). In this mechanism the actuator is a toothed wheel (See fig 5B 307 as the teeth) configured to rotate around an axis (206) passing through the center of said toothed wheel (See fig 5a), and a relief (509) arranged on said toothed wheel so that when said toothed wheel rotates, said relief rotates and interferes with said locking slider (page 6 line 28- page 7 line 3).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Wang’s actuation mechanism in Dirnberger in order to provide Dirnberger’s mechanism with an emergency release (Wang page 1 lines 15 -23). 
In regards to claim 2, Dirnberger in view of Wang teaches the Door-locking device according to claim 1, wherein said locking slider is movable along a first plane and said toothed wheel rotates on a second plane, perpendicular to said first plane (See reference image 1).  

    PNG
    media_image1.png
    648
    584
    media_image1.png
    Greyscale

Reference image 1
In regards to claim 3, Dirnberger in view of Wang teaches the door-locking device according claim 1, wherein said guide path has a first end (p1), a second end (p2), a third end (p3) and a fourth end (p4), wherein said ends are arranged in such a way as to be at the vertices of a geometric figure having substantially the shape of a heart (See fig 3c), and wherein said locking assembly is configured in such a way that said pin contacts and moves away successively from each of said ends of said guide path during the movement of said locking slider (See fig 3a-3c).  
In regards to claim 4, Dirnberger in view of Wang teaches the Door-locking device according claim 1, wherein said locking assembly comprises a thrust spring (Dirnberger 54), arranged in such a way that when said locking slider is in unlocked position, said thrust spring is compressed, and when said locking slider is in locked position, said thrust spring exerts a force on said locking slider (Dirnberger para 45 and see figs 3a-4).  
In regards to claim 5, Dirnberger in view of Wang teaches the door-locking device according to claim 1, wherein said door-locking device comprises: an electric motor (Wang 310) for rotating said toothed wheel (Wang See fig 6B), a worm screw (Wang 309), connected to said motor and engaged with said toothed wheel (Wang See fig 6B), and a logic control unit, connected to said electric motor, configured to selectively turn on and off said electric motor (Dirnberger See fig 5b and para 2).  
In regards to claim 6, Dirnberger in view of Wang teaches the door-locking device according claim 5, wherein said door-locking device comprises a containment casing (Dirnberger 36) provided with an opening (Dirnberger 30) shaped to receive said nose (Dirnberger See figs 3a-3b), when the door is closed, in that said door-locking device comprises: first detection means (Dirnberger VES see para 50), connected to said logic control unit (Dirnberger See fig 5b) and configured to detect the position of said locking slider with respect to the nose of said door (Dirnberger para 50), and send a signal to said logic control unit containing the information of the position of said locking slider (Dirnberger See fig 7b and para 52), second detection means (Dirnberger TES) connected to said logic control unit (Dirnberger See fig 7b) and configured to detect the position of the nose with respect to said opening (Dirnberger para 52), and send a signal to said logic control unit containing the information of the position of said nose wherein said logic control unit is configured to receive signals from said first detection means and from said second detection means determine if the door is closed or if the door is closed and locked by said locking slider, and turn off said electric motor when said logic control unit receives a signal from said first detection means and the locking slider is in the locked position (Dirnberger See fig 7b and para 51).  
In regards to claim 7, Dirnberger in view of Wang teaches the Door-locking device according to claim 6, wherein: said containment casing is provided said containment casing is provided with a third seat in which said second detection means are housed (Dirnberger See fig 3a wherever the detection means in para 52 is housed), in which said third seat is arranged in correspondence or in proximity of said opening, and said second detection means are configured to send a signal to said logic control unit when the nose is inserted in said opening (Dirnberger para 52), and a second magnet (Dirnberger 34), arranged inside said nose, is in correspondence or in proximity with said second detection means (Dirberger para 52). 
However Dirnberger, as presented, does not teach the Door-locking device with a first seat in which a first magnet is housed and said locking unit is provided with a second seat in which said first detection means are housed, said first detection means are configured to send a signal to said logic control unit when said first detection means are in correspondence or in proximity with said first magnet.
Dirnberger does teach a magnet (34) used to activate a detection means.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used magnets as both activation means of both detection means in order to reduce wear on the device.
Dirnberger in view of Wang as modified teaches the Door-locking device with a first seat in which a first magnet is housed and said locking unit is provided with a second seat in which said first detection means are housed, said first detection means are configured to send a signal to said logic control unit when said first detection means are in correspondence or in proximity with said first magnet (Dirnberger See fig 3a and para 52, these places would have seats).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirnberger in view of Wang as applied to claims 1-6 above, and further in view of Eglmeier WO 2012025370 A1 (hereinafter Eglmeier).

In regards to claim 8, Dirnberger in view of Wang teaches the Door-locking device according to claim 1.
However Dirnberger in view of Wang does not teach wherein said door-locking device
Eglmeier teaches a valve (6) to prevent steam (para 19) from entering the door-locking device (See fig 1, considering the space 33 as part of the door-locking device ).  
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Eglmeier’s vale in order to conveniently prevent steam from escaping when the door is unlocked (Eglmeier, See fig 1) and to further control the ventilation of the treatment area (Eglmeier, para 5).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirnberger in view of Wang as applied to claims 1-6 above, and further in view of  Bolton et al. US 5669843 A (hereinafter Bolton).
In regards to claim 9, Dirnberger in view of Wang teaches the door-locking device according to claim 5,
However, Dirnberger in view of Wang does not teach wherein a sealing rubber is arranged around said electric motor.
Bolton teaches wherein a sealing rubber is arranged around said electric motor (Col 1 lines 50-57).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided Dirnberger in view of Wang with a sealing rubber in order to prevent vibrations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zeng CN 108286375 A teaches similar actuation of a slider.
Wang CN 108866970 A – teaches similar actuation of a slider.
Yao CN 110242121 A – may be used in some interpretations.
Hong et al. KR 101855470 B1 - teaches a rotating gear motor and a push-push system.
Aruga KR 20090065463 A – teaches a similar device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675